Case 4:21-mc-80039-DMR Document1 Filed 02/23/21 Page 1of1

~ AO 451 1 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

for the
Western District of Michigan

Derek DeYoung
Plaintiff
Vv.
Qingdao Lei Chi Industrial & Trade Co., Ltd.
Defendant

 

Civil Action No. 1:20-cv-970

 

da

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) l / 20 / 2 .

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 2/ 23 / 2/
CLERK OF COURT

Signature of: CleFk or Depity-Clerk

 

NX
